
		111th CONGRESS
		2d Session
		H.R. 2092
		In the Senate of the United
	 States,
		
			September 27, 2010.
		
		Amendments:
		That the bill from the House of Representatives
		(H.R. 2092) entitled An Act to amend the National Children’s Island Act
		of 1995 to expand allowable uses for Kingman and Heritage Islands by the
		District of Columbia, and for other purposes., do pass with the
		following
		(1)On page 4, line 3, strike
	 the and
	 insert a portion of
	 the
			(2)On page 4,
	 line 6, strike for
	 another recreational, environmental, or educational purpose, except that the
	 reversionary interest of the United States under this paragraph shall expire
	 upon the expiration of the 30-year period which begins on the date of the
	 enactment of the Kingman and Heritage Islands Act of 2009. and
	 insert the Comprehensive
	 Plan.
	
		
			
			Secretary
		
	
	
	